Exhibit 10.10

AMENDED AND RESTATED RESELLER AGREEMENT

THIS AMENDED AND RESTATED RESELLER AGREEMENT (this “Agreement”) is effective as
of 23 November 2004 (“Effective Date”) by and between StreamServe, Inc.,
(“StreamServe”) a Delaware corporation based in the USA, having an address at
One Van De Graaf Drive, Suite 200, Burlington, MA USA 01803 and Intentia
International AB (publ)  (“Reseller”), having an address at Vendevägen 89, Box
596, 18215 Danderyd, Sweden.

This Agreement replaces any reseller or similar agreement previously entered
into by StreamServe and Reseller.

Section 1 - INTRODUCTION

1.1                                             StreamServe is the owner of
certain U.S. and foreign copyrights and other proprietary rights in certain
computer programs and related documentation that are the subject of this
Agreement; and

1.2                                             StreamServe has agreed to grant,
and Reseller has agreed to accept, a license to market and distribute copies of
the Software (as defined herein) for use only in conjunction with Reseller’s
MOVEX software and to perform certain services in connection with the Software
to users of Reseller’s MOVEX software.

1.3                                             The parties hereto have agreed
to amend and restate an earlier Reseller Agreement dated 1 July 2003 and to
terminate by consent said earlier agreement upon the entering into of this
Amended and Restated Reseller Agreement.

Section 2 - DEFINITIONS

For the purposes of this Agreement, the definitions set forth in this Section 2
shall apply to the respective capitalized terms:

2.1                                             “Affiliates” means entities that
control, are controlled by, or are under common control with a party to this
Agreement; and “Reseller” and “StreamServe” shall, where the context requires,
include their Affiliates.

2.2                                             “Base Package for Movex” means
the StreamServe software (basic print, fax, email, PDF and StreamOut
functionality) as further described in Exhibit A, Section 2, including all
related Documentation and Updates thereto.

2.3                                             “Business Plan” means the plan
described in Section 4.5.

2.4                                             “Development Software” means the
development version of the Software identified in Exhibit A.

2.5                                             “Documentation” means the user
manuals and all documentation normally included in the delivery of the Software.


--------------------------------------------------------------------------------




2.6                                 “Minimum License” means the written software
license setting out the terms upon which a Reseller Customer is granted the
right to use the Software in conjunction with Reseller’s Movex software as
further described in Section 5.4.

2.7                                 “Optional Modules and Packaged Solutions”
(or “OMPS”) means software that StreamServe makes generally available to its
customers, a current list of which is set out at Exhibit A, Section 3, including
all related Documentation and Updates thereto.

2.8                                 “Participation Agreement” or “PA” means an
agreement signed by one or more Affiliates which incorporates by reference all
of the terms and conditions of this Agreement.

2.9                                 “Per Named User” refers to a licensable
quantity where the Software is licensed to a Reseller Customer whose use is
restricted to a specified number of Named Users.  Named User means the named or
specified (by password or other user identification) individuals who are
employees of Reseller Customer or of third parties and who are formally assigned
by Reseller Customer to use the Reseller’s MOVEX Business Engine JAVA or RPG
applications within the scope of their employment or engagement.

2.10                          “Reseller Customer” means a party that has or will
become a licensed user of Reseller’s MOVEX software and that has entered into a
Minimum License.

2.11                          “Software” means the StreamServe software
component, module or package (as the context shall require), as listed in
Exhibit A, and related Documentation, but excluding the Development Software. 
All Updates purchased or developed by or for StreamServe which are provided by
StreamServe to Reseller and Reseller Customer pursuant to this Agreement shall
be part of the “Software” for all purposes under this Agreement.

2.12        “Support” means the technical support and maintenance services as
set forth in Exhibit D.

2.13                          “Updates” means (a) subsequent releases of the
Software that StreamServe makes generally available to its customers who are
current on their maintenance and support fees, and that add enhancements, and/or
improved performance; (b) bug or error fixes, patches, workarounds, and
maintenance releases; (c) new point releases; and (d) new major version
releases, regardless of the version name or number; provided however that
Updates shall not include new or separate products which StreamServe offers only
for an additional fee to its customers generally, including those customers
purchasing its standard maintenance and support services.

Section 3 - STREAMSERVE OBLIGATIONS

3.1                                 Delivery of Software.  Upon acceptance of a
valid order as set forth in Section 6.1, StreamServe shall ship a copy of the
Software specified in the order to Reseller Customer promptly, together with
such access keys as are necessary to ensure its operation.  All Software
deliveries to Reseller Customers (i) outside the USA are made ex works
StreamServe’s Gothenburg facility, (ii) within the USA are made ex works
StreamServe’s Boston facility, and shall be deemed accepted on shipment. 
StreamServe shall also deliver a master version of the Documentation in the
English language.

3.2                                 Support and Maintenance.  StreamServe shall
provide Reseller with technical support and maintenance services as specified on
Exhibit D attached hereto.

2


--------------------------------------------------------------------------------




3.3                                 Performance of Services to Reseller
Customers.  Where StreamServe agrees to perform the services described in
section 4.2 c. below such performance shall be on terms and conditions
substantially similar to those set out in Exhibit F.

3.4                                 Software Escrow.  StreamServe has placed the
Software (including source code therein), and including Updates and
Documentation thereto, in a source code account with DSI Technology Escrow
Services, Inc. pursuant to a Master Preferred Escrow Agreement.  Reseller
acknowledges and accepts that it is enrolled as a beneficiary to such escrow
account.

3.5                                 Training. Upon Reseller’s written request,
StreamServe is obliged to run no less than three (3) training courses per year
at its StreamServe University in Sweden (maximum class size 20), at no charge to
the Reseller, for I-Support and IRD staff.  Travel and accommodation for
attendees will be at Reseller’s expense.

Section 4 - RESELLER OBLIGATIONS

4.1                                 Marketing, Distribution, and Support of
Software.  Reseller shall use its commercially reasonable efforts to promote,
recommend, market and distribute the Software to Reseller Customers.  Reseller
and StreamServe shall provide Support in accordance with the obligations as set
forth on Exhibit D. When selling a license to the Software to a Reseller
Customer, Reseller must ensure that its sale agreement contains terms which make
enforceable with regard to Reseller Customer (i) the Minimum License as set out
in Section 5.4; (ii) a restriction to use the Software only in conjunction with
Reseller’s Movex software; and (iii) a restriction on the number of Named Users
of the Software.  Under no circumstances shall Reseller sell a license to the
Software that is without limits.  At the time of the initial sale of a Software
license to Reseller Customers, Reseller shall be entitled to enter into support
agreements with Reseller Customers as regards Support of Software on the terms
and conditions as set out in the Reseller’s support agreement, Exhibit J.
  Reseller reserves the right to add to, subtract from or otherwise modify the
terms and conditions in the Support agreement by giving StreamServe ninety (90)
days prior written notice of such changes.  StreamServe reserves the right to
object to any changes proposed by Reseller to its Support agreement in which
case Software shall not be distributed hereunder to any Subdistributor or
Reseller Customer until any such objections have been resolved to the
satisfaction of both parties.

4.2          Responsibilities.  Reseller hereby assumes all responsibility for
the following:

a.                                         Ensuring that all licenses of
Software that Reseller grants to Reseller Customers shall be under the terms of
a Minimum License (or equivalent as provided by Section 5.4).;

b.             [not used];

c.                                         Subject to Section 4.3 below,
providing services in connection with the installing and configuring of the Base
Package for Movex, so that it is compatible in Reseller Customer’s environment,
building all necessary interfaces between the Base Package for Movex and any
other software or hardware used by Reseller Customer, testing the Base Package
for Movex after installation to determine that it is operating properly and that
the Reseller Customer’s integrated system of which the Base Package for Movex is
a part is operating properly. Reseller will provide these services on its own
terms and conditions;

3


--------------------------------------------------------------------------------




d.                                         Certifying without charge any
interfaces between the Base Package for Movex and Reseller’s MOVEX software
according to the terms set forth in Exhibit H; and

e.                                         Monitoring and reporting to
StreamServe the Reseller Customer’s usage of the Software to ensure compliance
with the scope of, and restrictions upon, any and all licenses granted.

4.3                                 Preferred Provider of Services.  Reseller
shall appoint StreamServe its preferred provider of the services in section 4.2
c. above and shall use its best efforts to recommend and promote StreamServe’s
professional services organisation to Reseller Customers in preference to its
own or any similar competitive offering.  In those cases where Reseller performs
the foregoing services Reseller shall not use independent contractors,
redistributors or dealers to perform such services provided that Reseller may
engage individuals on an independent contractor basis to work within its
organization (i) who sign a confidentiality agreement that accords Reseller and
StreamServe substantially the same protection as Section 9 of this Agreement
accords StreamServe and expressly names StreamServe as a third party beneficiary
of such agreement and (ii) who are StreamServe-certified.  StreamServe shall
provide Reseller with an approved form of confidentiality agreement upon its
written request.

4.4                                 Import Permits.  Reseller shall be
responsible for obtaining, at its own expense, if applicable, necessary export
and import permits and certificates.

4.5                                 Business Plan.  Within sixty (60) days of
the Effective Date, Reseller agrees to provide StreamServe with a Business Plan
which shall be attached hereto as Exhibit G.  Such Business Plan will comprise:
(i) a forecast of sales of Software by quarter; (ii) a market attack plan for
the coming year covering the following activities: telemarketing, participation
at Movex User Group, DR-marketing and holding of seminars, and StreamServe’s
participation in each assuming a division of 65% StreamServe: 35% Reseller
resources and (iii) a forecast of Software-related professional services
activity by quarter.  Thereafter Reseller shall update said Business Plan on an
annual basis.  Failure to agree such a Business Plan may result in termination
of this Agreement.

4.6                                 Interim Marketing Plan.  No later than 15
days after signature of this Agreement the parties shall have discussed, agreed
and documented a market attack plan for the following 3 months.

Section 5 - APPOINTMENT OF RESELLER AND GRANT OF LICENSES

5.1                                 Appointment.  StreamServe hereby appoints
Reseller and Reseller hereby accepts its appointment, as a reseller of the
Software during the Term specified in Section 12.1, subject to the terms and
conditions of this Agreement.

5.2                                 License Grants to Reseller.  Subject to the
terms and conditions contained herein, StreamServe hereby grants to Reseller (a)
a non-exclusive, worldwide, non-transferable right and license to market and
distribute copies of the Base Package for Movex and OMPS, (including without
limitation Updates in connection with Reseller’s Support obligations) in object
code form only, solely to Reseller Customers for use in accordance with the
terms of a Minimum License; and (b) a non-exclusive, worldwide, royalty-free,
non-transferable right and license to internally use one copy of the Development
Software and related documentation to create and maintain the interfaces between
the Software and its MOVEX product provided that only one developer uses the
Development Software at a time.

4


--------------------------------------------------------------------------------




5.3                                 Distribution to Subdistributors.  Reseller
may distribute the Software through subdistributors, resellers and other third
party distributors (“Subdistributors”) and sublicence the rights at Section 5.2
a. and b. granted above to Subdistributors so long as (i) Reseller notifies
StreamServe in writing of the identity of each Subdistributor and (ii) such
distributions are made pursuant to written agreements (each a “Subdistributor
agreement”), which agreement shall contain terms at least as protective of
StreamServe’s interests as those contained in Sections 5.4, 5.5, 5.6, 5.7, 9,
10, 11 12.2 and 13.2 herein.  Any and all copies of the Software distributed by
Subdistributors remain the property of StreamServe.  Each copy of the Software
subdistributed to Reseller Customers shall be sublicensed pursuant to written
terms in accordance with Section 5.4 below.  Reseller shall notify StreamServe
of a Subdistributor’s breach of its sublicence and shall use commercially
reasonable terms to terminate a Subdistributor’s sublicense to the Software in
such situations.  For the avoidance of doubt Subdistributors are not permitted
to provide services or Support that relates to the Software without
StreamServe’s prior written agreement.

5.4                                 Minimum License.  Subject to the terms of
this Agreement, Reseller will sell licenses to the Software under contractual
terms and conditions freely determined by Reseller, PROVIDED that the license
terms accepted by a Reseller Customer are no less protective of StreamServe’s
rights than the terms and conditions set forth in Exhibit E (the “Minimum
License”).  Reseller is not entitled to grant Reseller Customers any rights or
remedies larger, different or otherwise more extended than the rights and
remedies provided for in the Minimum License.  Any such grant of rights or
remedies larger, different or more extended shall be a material breach of this
Agreement, and Reseller will defend and hold StreamServe harmless against any
and all damages suffered by StreamServe as a consequence of failure by Reseller
to make enforceable with regard to Reseller Customers terms at least as
protective of StreamServe’s rights as the terms and conditions set out in
Exhibit E.    Reseller may also, at its option, in certain situations, provide
the Software under its own end user license agreement (“Reseller Customer
Agreement”) provided that such agreement contains terms which are no less
protective of StreamServe’s rights as provided for by Exhibit E.  Each Reseller
Customer Agreement or Minimum License (as the case may be) granted hereunder
shall be in writing, and signed by the Reseller Customer.  Reseller is not a
party to StreamServe’s end user license and does not assume any obligations for
violations of it.  StreamServe is not a party to the Reseller Customer Agreement
and does not assume any obligations for violations of it.

StreamServe reserves the right to add to, subtract from or otherwise modify the
terms and conditions of the Minimum License by giving Reseller ninety (90) days
prior written notice of such changes.  Agreements entered into with Reseller
Customers prior to the effective date of the new changes do not have to be
amended to include them, except that if Reseller has the right to terminate to
defeat an extension or automatic renewal, the changes must become part of any
extension or renewal.  Reseller reserves the right to object to any changes
proposed by StreamServe to the Minimum License in which case Software shall not
be distributed hereunder to any Subdistributor or Reseller Customer until any
such objections have been resolved to the satisfaction of both parties.

5.5                                 Referrals to Non-Reseller Customers.  The
parties acknowledge that there may be certain circumstances where Reseller
introduces StreamServe to a non-Reseller Customer in which case the parties
agree to observe the rights and obligations set forth in Exhibit C.

5


--------------------------------------------------------------------------------




5.6          Restrictions.

a.                                         Copies. Reseller shall not have the
right to reproduce copies of the Software or Development Software at any time
for any reason, without the prior, written consent of StreamServe.

b.                                         No Reverse Engineering; No
Unauthorized Use. Reseller shall not (i) reverse engineer, decompile,
disassemble, re-engineer or otherwise create or attempt to create or permit,
allow, or assist others to create the source code of the Software or Development
Software, or its structural framework; or (ii) use the Software or Development
Software in whole or in part for any purpose except as expressly provided under
this Agreement.

c.                                         Third Parties.  Reseller agrees that
it is fully responsible for the actions of each of its employees and independent
contractors permitted under Section 4.3 with respect to the proper use and
protection of the Software, whether or not such individual is or was acting
within the scope of his or her employment or authority.  The rights granted to
Reseller herein expressly exclude Reseller’s right to subdistribute or
sublicense the rights granted herein to other resellers or third parties.

d.                                         Modifications of Software.  Reseller
shall not modify, enhance, create derivative works or otherwise change the
Software without the express prior written consent of StreamServe.

5.7          Ownership.

a.                                         All proprietary rights, title and
ownership rights to the Development Software and Software, including any
modifications, enhancements and derivative works, whether developed by
StreamServe, Reseller or any third party, shall at all times remain vested in
StreamServe and its licensors, except as otherwise provided herein.  At no time
shall Reseller acquire or retain any title or ownership rights in and to, or
appropriate for its own use, the Development Software and Software except as
specifically granted to Reseller pursuant to this Agreement.

b.                                         Reseller agrees to assign, and hereby
assigns to StreamServe, its successors, and assigns, ownership of all
intellectual property associated with any modifications, enhancements, and
derivative works created by or on behalf of Reseller, if Reseller should fail to
comply with the provisions of Section 5.6(d).

c.                                         From time to time upon StreamServe’s
request, Reseller shall confirm such assignment by execution and delivery of
such assignments, confirmations of assignment, or other written instruments as
StreamServe may request.

5.8                                 Co-operation and reviews.  Authorised
representatives of each party shall meet from time to time to discuss, review
and plan each party’s activities and performance under this Agreement and such
meetings shall follow as closely as reasonably possible the methodology more
fully described in Exhibit I.

Section 6 - SOFTWARE ORDERING PROCEDURE

6.1                                 Submission of Orders.  Reseller (including
its Subdistributors) shall submit to StreamServe an order for each copy of the
Software to be distributed to a Reseller Customer.  The submission of an order
constitutes a representation by Reseller that the specified Reseller Customer
has executed a Minimum License or its equivalent as provided for by Section
5.4.  Reseller will provide StreamServe with a copy of the Minimum License or
its equivalent promptly in each

6


--------------------------------------------------------------------------------




case.  Each such order shall, as a minimum, contain the following information:
name and address of Reseller Customer, delivery date and address for the
Software, number of Named Users of the Software, license fee for the Software
and type and fee for Support of Software and shall be delivered prior to or at
the time Reseller Customer intends to commence using the Software.

6.2                                 Acceptance of Orders.  Provided Reseller has
complied with all of its obligations hereunder, StreamServe shall not
unreasonably reject any orders.  StreamServe shall promptly notify Reseller of
its rejection of any order submitted to StreamServe.

Section 7 - FEES AND PAYMENT TERMS

7.1                                 Fee Schedule.  In consideration of the
rights and licenses granted pursuant to this Agreement and the services to be
provided to Reseller under this Agreement, Reseller agrees to pay StreamServe
the fees set forth in Exhibit B for each copy of the Software sold to a Reseller
Customer under a Minimum License (or its equivalent as provided for by Section
5.4) and for the Support to be provided by StreamServe.  The fees shall be paid
net thirty (30) days following StreamServe’s invoice to Reseller.  Reseller is
free to determine unilaterally its own fees to charge to Reseller Customers. 
All license and service fees set forth in this Agreement and the Exhibits
attached hereto are specified in Euros (€) (unless otherwise stated).

7.2                                 Interest.  Past due balances on the amounts
due to StreamServe pursuant to this Agreement shall be subject to an interest
charge of one and one-half percent (1.5%) per month computed from the due date
of each payment, or the maximum rate not prohibited by law.

7.3                                 Taxes.  The payment obligations set forth in
this Agreement are exclusive of all sales, use, value-added, privilege, excise
or similar taxes or duties levied upon Reseller, StreamServe, the Software, or
any other charge or assessments established by any government agency, now in
force or enacted in the future and that arise out of the transactions
contemplated by the Agreement, all of which shall be paid when due by Reseller,
except for any income tax imposed on StreamServe by any federal, state or local
governmental entity in the United States which shall be paid by StreamServe. 
All amounts payable under Exhibit B shall represent the actual proceeds to be
received by StreamServe after taking into account all of the foregoing third
party payment obligations.  StreamServe may invoice Reseller for any taxes
payable by Reseller and remit payments made on any such invoice directly to the
appropriate taxing authorities. Reseller shall pay such invoices within thirty
(30) days or by any earlier date designated in such invoice that is ten (10)
days prior to a payment deadline for such taxes in that jurisdiction.  Reseller
is responsible for obtaining and providing to StreamServe any certificate of
exemption or similar document required to exempt any license from sales, use or
similar tax liability.

7.4                                 Records; Audit.  Reseller shall provide
StreamServe with a written or electronic report, in a mutually agreed upon
format, within forty-five (45) days after the end of each fiscal quarter of
Reseller of (i) all sales, licenses or transfers of the Software; and (ii) all
sales of Support by Reseller during such preceding fiscal quarter, together with
Software usage information for each Reseller Customer during the previous
quarter.  Reseller shall maintain records during the term of this Agreement and
for a period of three (3) years thereafter that would permit StreamServe to
verify the sale, license and transfer of the Software, any Support obligations
thereon, Reseller Customer Software usage information and the amount of license
fees and any other fees due under this Agreement.  Upon StreamServe’s request,
at mutually agreeable times, but in no event later than fifteen (15) days
following StreamServe’s request, StreamServe or an agent or accounting firm
chosen by StreamServe shall be provided reasonable access during normal business
hours to the records of Reseller for purposes of audit of fees, if any, due and
may make

7


--------------------------------------------------------------------------------




copies of such records.  StreamServe shall be provided a reasonable opportunity
to interview Reseller’s Customers and any employees who have engaged in the
development, marketing or other assistance related to the Software in order to
corroborate the information contained in such records.  If any such audit
reveals an underpayment of more than 5% with respect to amounts due in any
fiscal quarter of Reseller, Reseller shall pay the reasonable costs of
StreamServe’s audit, not to exceed two times the actual value of the
underpayment.

Section 8 - OBLIGATION FOR EXPENSES

Each party shall have no obligation or requirement whatsoever to reimburse the
other party for any expenses or costs incurred by the other party in the
performance of, or otherwise by reason of, this Agreement unless agreed in
writing. Each party’s incursion of costs or expenses under this Agreement is at
its sole risk and upon its independent business judgment that such costs and
expenses are appropriate.

Section 9 - CONFIDENTIALITY

In the performance of this Agreement or in contemplation thereof, the parties
and their respective employees and agents may have access to private or
confidential information and data controlled or owned by the other party
including, but not limited to, the Software and the terms of this Agreement. 
Each party shall keep, and have its employees or agents keep, any and all such
information and data confidential, and, except as set forth in this Agreement,
shall not copy or publish or disclose it to others, or authorize its employees,
agents or anyone else to copy, publish, or disclose it to others, without the
prior written approval of the other party.  The parties shall use such
information only as provided for in this Agreement and shall return such
information and data to the disclosing party at its request. Nothing contained
in this Section shall restrict either party with respect to confidential or
proprietary information which it can demonstrate has become publicly available
to it through no fault of such party, was lawfully received from a third party
who rightfully acquired it and did not obtain it in violation of any obligations
of confidentiality, or was required to be disclosed by a court or other
governmental authority and reasonable notice was given to the other party.

Section 10 – PERFORMANCE WARRANTY; DISCLAIMER OF OTHER WARRANTIES; LIMITATION OF
LIABILITY

10.1                          Performance Warranty.  For a period of thirty (90)
days following the date of installation of  Software at a Reseller Customer
site, StreamServe warrants to Reseller that the Software shall perform in
accordance with the Documentation.  If the Software does not function as
warranted during the warranty period, and StreamServe is unable to resolve the
problem in accordance with Exhibit D, Reseller may return the Software to
StreamServe and receive a refund of the fees that Reseller has paid for the
Software license. This is the full and exclusive extent of Reseller’s remedy and
StreamServe’s liability under this limited software performance warranty.  Any
misuse or unauthorized modification of the Software will void this limited
warranty.

10.2                          Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET
FORTH IN THIS SECTION, STREAMSERVE MAKES NO WARRANTY TO RESELLER REGARDING THE
SOFTWARE.  RESELLER CONFIRMS THAT IT HAS EVALUATED THE SOFTWARE AND DETERMINED
THAT IT IS ACCEPTABLE AND SUITABLE FOR RESALE TO ITS RESELLER CUSTOMERS. 
RESELLER ACKNOWLEDGES THAT STREAMSERVE MAKES NO WARRANTY, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, AS TO ANY MATTER WHATSOEVER, AND ALL WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE EXPRESSLY DISCLAIMED
AND

8


--------------------------------------------------------------------------------




EXCLUDED.  STREAMSERVE MAKES NO REPRESENTATION OR WARRANTY THAT THE SOFTWARE
WILL OPERATE WITH OTHER PRODUCTS AND STREAMSERVE SHALL NOT IN ANY EVENT BE
RESPONSIBLE FOR LOSSES OF ANY KIND RESULTING FROM THE DISTRIBUTION OR USE OF THE
SOFTWARE, INCLUDING, WITHOUT LIMITATION, ANY LIABILITY FOR BUSINESS EXPENSE,
MACHINE DOWNTIME, OR DAMAGES CAUSED TO RESELLER, RESELLER’S CUSTOMERS OR OTHER
THIRD PARTIES BY ANY DEFICIENCY, DEFECT, ERROR, OR MALFUNCTION.

10.3                          Limitation of Liability.  STREAMSERVE’S LIABILITY
TO RESELLER AND RESELLER’S OFFICERS AND EMPLOYEES FOR ANY CLAIM ARISING UNDER
THIS AGREEMENT OR OTHERWISE ARISING FROM THE TRANSACTIONS CONTEMPLATED HEREIN
REGARDLESS OF THE FORM OF ACTION (INCLUDING, BUT NOT LIMITED TO, ACTIONS FOR
BREACH OF CONTRACT, NEGLIGENCE, STRICT LIABILITY, RESCISSION AND BREACH OF
WARRANTY) SHALL NOT EXCEED FIVE HUNDRED THOUSAND EUROS (€500,000).  IN NO EVENT
SHALL STREAMSERVE BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS OR OTHER
MONETARY LOSS, LOSS OR INTERRUPTION OF DATA OR COMPUTER TIME, ALTERATION OR
ERRONEOUS TRANSMISSION OF DATA, PROGRAM ERRORS, EVEN IF STREAMSERVE IS ADVISED
IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES.

Section 11 - LIMITATION OF REPRESENTATIONS AND USE OF NAME

11.1                          Limitation on Representations.  Reseller shall
make no representations, warranties or assertions concerning StreamServe or the
Software which deviate in substance from those set forth in informational
materials provided by StreamServe to Reseller without StreamServe’s prior
written consent.  Reseller shall indemnify and hold StreamServe harmless against
any and all liabilities, losses, damages and claims and pay all expenses,
including reasonable attorney’s fees, arising out of or relating to any
representation, promise, guarantee or warranty made or implied by Reseller to
the extent it exceeds or differs from those expressly set forth in materials
provided to Reseller by StreamServe or those authorized in writing by
StreamServe.  Upon request, each party shall provide the other party with copies
of its advertising, promotional literature or any other material, whether in
written, electronic or other form, distributed to any third party.

11.2                          Use of Name.  Reseller shall identify StreamServe
as the supplier of the Software in its advertising, promotional and sales
materials and shall cease referring to the Base Package for Movex (or any prior
version) as “Movex Output Management” or “MOM”.  Such materials may not contain
any statement which could be interpreted as a direct or indirect endorsement of
Reseller’s products or services by StreamServe or any of its affiliates or any
endorsement of its products or services.

11.3                          Trademarks and Trade Names.  Each party shall
conduct its business solely under its own name. Each party agrees to refrain
from using the other party’s trade name or trademarks as part of its name or
mark or in any other manner that would cause a reasonable person to infer that
it has an affiliation with the other party other than the rights given under
this Agreement. Neither party shall reproduce, reference, distribute, or use any
trade name or trademark of the other party, without the prior written approval
of the other party, except in connection with materials which comply with the
requirements of Section 11.1.  Reseller shall not apply to register any trade
names, logo, trademark or other identifying work or image pertaining to the
Software or to StreamServe or any word or image similar thereto and agrees to
take all actions to transfer to StreamServe any such application or registration
upon the request of StreamServe. Reseller

9


--------------------------------------------------------------------------------




agrees not to oppose or seek to cancel in any court or administrative agency any
registration or application of StreamServe.

Section 12 - TERM; TERMINATION; EFFECT OF TERMINATION

12.1        Term.

Subject to the provisions of Section 12.2 below, the initial term (“Term”) of
this Agreement shall be one (1) year.  This Agreement shall automatically be
renewed and extended for successive one (1) year periods, unless either party
has provided the other party with written notice of its intention not to renew
the Agreement at least ninety (90) days prior to the expiration date of the
initial term or, if the initial term has automatically renewed, any applicable
renewal term.  A notice not to renew does not require cause or any other
justification.

12.2        Termination with Cause.  This Agreement may be terminated as
follows:

a.                                         Either party may, at its option,
terminate this Agreement if (i) the other party materially breaches a material
provision of this Agreement, (ii) such party gives the other party written
notice of such material breach (the “default notice”) stating such party’s
intention to terminate this Agreement, (iii) the other party fails to correct
such breach within thirty (30) days following its receipt of the default notice,
and (iv) such party gives the other party written notice of termination of this
Agreement, which termination will be effective upon its receipt.

b.                                         StreamServe may, at its option,
terminate this Agreement by written notice to Reseller in the event a) that an
outside company acquires a majority stake in the Reseller, or b) that Reseller
fails to pay the fees due pursuant to this Agreement within ten (10) days after
written notice of the default is given to Reseller.  In the event of such
termination caused by change in ownership or by nonpayment, all rights of
Reseller, excluding all Reseller Customer Support responsibilities, that
otherwise would survive expiration or termination shall immediately terminate,
and StreamServe shall be entitled to pursue all available remedies under
contract, copyright, tort, and other applicable law.

12.3                          Effect of Termination or Expiration.  Upon
termination of this Agreement, all license rights granted hereunder (including
all sublicenses) shall immediately terminate, except as expressly specified
otherwise.  All (sub)licenses to Reseller Customers validly granted prior to
termination shall survive.  Further, unless this Agreement is being terminated
due to Reseller’s breach, Reseller and its Subdistributors shall distribute
Software pursuant to any valid orders received by StreamServe but not then
invoiced.  Within thirty (30) days following termination Reseller shall return
or destroy all Development Software and Software copies and any other
StreamServe confidential information in Reseller’s possession or control, and
StreamServe shall return or destroy all Reseller’s confidential information then
in its possession or control.  At that time, StreamServe shall have the right
but not the obligation, to enter into an agreement with Reseller Customers
regarding renewal of support and maintenance services for the Software. 
Reseller shall also continue to certify any interfaces between the Software and
Reseller’s MOVEX software according to the terms set forth in Exhibit H for a
period of two (2) years.  In addition all amounts outstanding from Reseller
shall become immediately due and payable.

Section 13 - MISCELLANEOUS

13.1                          Assignment.  Reseller shall not assign this
Agreement, by operation of law or otherwise, without the prior written consent
of StreamServe, whether in the context of a sale of assets, merger or

10


--------------------------------------------------------------------------------




similar transaction.  Similarly, StreamServe may terminate this Agreement in the
event of a sale of stock by Reseller that results in a change of control of
Reseller (meaning, the ability to elect the Board of Directors or similar
management group).

13.2                          Compliance with Laws.  At their own expense, each
party shall comply with all applicable laws regarding their activities related
to this Agreement.  Without limiting the foregoing, Reseller shall not export or
re-export the Software or any associated information to any country for which a
US or other OECD government agency requires an export license or other
governmental approval without first obtaining such license or approval.  As at
the date of this Agreement, the countries to which such restrictions apply are
shown in Exhibit K which is provided by StreamServe for information purposes
only and Reseller remains obligated to satisfy itself at all times that it is in
compliance with this Section 13.2.

13.3                    Relationship of Parties.  The relationship of the
parties shall be that of independent contractors. Nothing herein shall be create
or be deemed to create a relationship of agency, partnership, joint venture,
employment or franchise between the parties in any way. Neither party will
represent that it has any authority to assume or create any obligation, express
or implied, on behalf of the other party, or to represent the other party as
agent, employee, or in any other capacity, except as specifically provided
herein.

13.4                    Notices.  All notices or other communications which are
required or permitted to be given hereunder shall be in writing and shall be
sent to the address of the recipient set forth below or such other address as
the recipient may designate by notice given in with the provisions of this
Section with copies to:

In the case of StreamServe:

StreamServe

One Van de Graaf Drive

Suite 200, Burlington, MA 01803 USA

Telephone: +1 781 863 1510

Fax: +1 781 229 6622

Attention: General Counsel

In the case of Reseller:

As per page 1

Attention: Legal Counsel

Any such notice shall be delivered by (a) first class registered or certified
mail, postage prepaid, and shall deemed to have been served forty-eight (48)
hours after posting; (b)  by legible telefax with a hard copy to follow
immediately via airmail or express courier service, and shall be deemed to have
been served upon the usual telefax electronic acknowledgment of receipt by the
recipient’s telefax machine; or (c) by overnight delivery service, service fee
prepaid, for delivery on the next business day and shall be deemed to have been
served on the next business day in the jurisdiction of the recipient. 
Notwithstanding the foregoing, a confirmed email communication shall constitute
notice in all cases except for notices regarding breach, termination or
non-renewal.

13.5                          Governing Laws.  It is the express intent and
agreement of the parties that the United Nations Convention for the
International Sale of Goods shall not apply to this Agreement. This Agreement
shall be governed by and construed in accordance with the laws of Sweden,
without giving effect to any conflicts of laws principles thereof which would
result in the application of the laws of another jurisdiction.  The parties
should make reasonable efforts to settle any disputes

11


--------------------------------------------------------------------------------




amicably between themselves. In case no amicable resolution can be achieved, all
disputes arising out of or in connection with the present contract shall be
finally settled by arbitration in accordance with the Rules for Expedited
Arbitrations of the Stockholm Chamber of Commerce. The place of arbitration
shall be Stockholm. The language of arbitration shall be English.

13.6                          No Waiver.  Neither party shall by mere lapse of
time, without giving notice or taking other action hereunder, be deemed to have
waived any breach by the other party of any of the provisions of this Agreement.
Further, the waiver by either party of a particular breach of this Agreement by
the other shall not be construed or constitute a continuing waiver of such
breach or of other breaches of the same or other provisions of this Agreement.

13.7                          Obligations of Affiliates.  Affiliates will
acknowledge acceptance of the terms of this Agreement through the signing of a
PA before conducting any transaction under this Agreement.

13.8                          Scope of Agreement; Amendment.  The parties hereto
acknowledge that each has read this Agreement, understands it, and agrees to be
bound by its terms.  The parties intend that this Agreement be executed as a
sealed instrument.  The parties further agree that this Agreement, including all
Exhibits and attachments thereto, is the complete and exclusive statement of
agreement and supersedes all proposals (oral or written), understandings,
representations, conditions, warranties, covenants, and other communications
between the parties relating hereto.  In the event of any conflict between the
main body of the Agreement and an Exhibit, the terms of the Exhibit shall
prevail.   This Agreement may be amended only by a subsequent writing that
specifically refers to this Agreement and is signed by both parties, and no
other act, document, usage, or custom shall be deemed to amend this Agreement.

13.9                          Survival.  The parties agree that where the
context of any provision indicates an intent that it shall survive the Term or
termination of this Agreement, then it shall survive the same.  This includes,
but is not limited to, the provisions of Sections 2, 5.6, 5.7, 7, 8, 9, 10, 11,
12 and 13.

13.10                   Severability.  If any provision of this Agreement shall
be invalid, inoperative or unenforceable, it shall be as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision was reformed so that it would be valid operative and enforceable to
the maximum extent permitted.

13.11                   Section Headings and Language.  The section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. This Agreement has
been drafted and executed in the English language. In the event of any ambiguity
between the English language version and any translation into any other
language, the meaning and intent contained in the English language version shall
prevail.

13.12                   Force Majeure.  In the event that either party is unable
to perform any of its obligations under this Agreement because of a natural
disaster, actions or decrees of governmental bodies, communication line failure,
or other similar external events such party shall immediately give notice to the
other and shall make commercially reasonable efforts to resume performance. A
party’s obligations under this Agreement shall be suspended during the duration
of any such event, but in no event for more than thirty (30) days.

13.13                   Non-Solicitation.  During the Term of this Agreement and
for a period of eighteen (18) months thereafter:

(a)           Reseller shall not either itself, or on behalf of or through any
third party, directly or indirectly, solicit, entice, or persuade, or attempt to
solicit, entice or persuade any employee of

12


--------------------------------------------------------------------------------




StreamServe to leave the service of StreamServe, or to directly provide to
Reseller any services within the scope of services offered by Reseller; and

(b)          StreamServe shall not either itself, or on behalf of or through any
third party, directly or indirectly solicit, entice, or persuade or attempt to
solicit, entice or persuade any employee of Reseller to leave the service of
Reseller, or to directly provide to StreamServe ant services within the scope of
services offered to StreamServe.

If any part of this Section 13.13 should be determined by a court of competent
jurisdiction to be unreasonable in duration, or scope, then this Section 13.13
is intended to and shall extend only for such period of time and with respect to
such activity as is determined to be reasonable.

13


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal by their respective duly authorized representatives, as set forth below.

STREAMSERVE, INC

RESELLER

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hans Otterling

 

By:

/s/ Johan Berg

 

Name:

Hans Otterling

 

 

Name:

Johan Berg

Title:

CEO

 

 

Title:

CTO

 

 

 

 

 

 

 

 

By:

 

 

 

By:

/s/ Niklas Bjorkqvist

 

Name:

 

Name:

Niklas Bjorkqvist

 

Title:

 

Title:

Chief Legal Counsel

 

 

14


--------------------------------------------------------------------------------